McCLENDON, Chief Justice.
Rule 37 case. Appeal from a final judgment cancelling a permit to drill well No. 4 on a 3.65-acre lease in the East Texas Oil Field. The appeal was by the Commission, its members, and the permittees. Only the latter, however, have briefed the case, and the appeal is dismissed as to the Commission and its members.
The only ruling complained of by permittees is the overruling of their motion to continue the case from term to term until final judgment should be rendered in three other cases, then pending, which involved the validity ' of permits for three wells which affected permittees’ right to the well in suit. The motion was manifestly without merit. Commission orders must be tested by the condition existing at the time the orders are made. This rule eliminates wells the validity of whose permits is in litigation. General A. O. Co. v. Gulf O. Corp., Tex.Civ.App., 139 S.W. 2d 314, error refused; Gulf Oil Corp. v. Smith, Tex.Civ.App., 145 S.W.2d 280 error refused; Wood v. Gulf Oil Corp., Tex.Civ.App., 147 S.W.2d 818, error dismissed C. J.; Stantex v. Gulf Oil Corp., Tex.Civ.App., 157 S.W.2d 407, error refused W.M.; Gulf Oil Corp. v. Rudco Oil & Gas Co., Tex.Civ.App., 164 S.W.2d 222, error refused. Of course, if such permits should be finally upheld, the permittees would have the right to apply for another permit based upon changed conditions. While not affecting the instant case, it is asserted in appellee’s brief that final judgments have been rendered cancelling all of the permits upon which the motion was predicated.
The trial court’s judgment is affirmed as to permittees and the appeal is dismissed as to the Commission and its members.
Affirmed as to permittees; dismissed as to Commission and its members.